— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered January 4, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motions which were to suppress physical evidence and statements.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we do not find that the testimony of one of the arresting officers, to the effect that he saw the defendant abandon a screwdriver by shaking his leg so that it dropped from his pants into the gutter, was so *758unbelievable that it should be disregarded as a matter of law. Nor was it so patently contradictory or inconsistent as to render it incredible as a matter of law (see, People v Garafolo, 44 AD2d 86). This testimony presented an issue of credibility. The resolution of that issue by the hearing court is entitled to great weight and where, as here, its determination is supported by the record, it should not be disturbed (see, People v Bold, 125 AD2d 583, lv denied 69 NY2d 877). Similarly, we find no merit to the defendant’s claim that his statement made to a group of private citizens should have been suppressed because it was the product of coercion and was involuntarily made (see, CPL 60.45 [2] [a]; 710.20 [3]). Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.